Judgments, *531Supreme Court, Bronx County (Efrain Alvarado, J.), rendered March 4, 2008, convicting defendant, upon his pleas of guilty, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of IV2 years, unanimously affirmed.
Defendant’s argument that his plea was rendered involuntary by the court’s failure to mention the mandatory surcharges and fees during the plea allocution is without merit (see People v Hoti, 12 NY3d 742 [2009]). Furthermore, the surcharges and fees were properly imposed (see People v Guerrero, 12 NY3d 45 [2009]).
Defendant’s excessive sentence claim is foreclosed by his valid waiver of his right to appeal. In any event, we perceive no basis to reduce the two-year term of postrelease supervision. Concur— Andrias, J.P., Saxe, Sweeny, Nardelli and Freedman, JJ.